Title: From Thomas Jefferson to Thomas Read, 7 April 1781
From: Jefferson, Thomas
To: Read, Thomas



Sir
In Council April 7th. 1781

I am sorry to find that the Order for 156 of your Militia to join General Greene is likely to bear so hard and yet that his Necessities are such as leaves it in our Power to relax somewhat only and not to excuse altogether.
The Number 156 was calculated as a fourth of your Militia according to the latest Return we then had. Your present return would reduce the fourth to 141. However instead of that we will require 100 only, and that among these shall be counted such of your Deserters from the Militia Service at Portsmouth or elsewhere as you shall immediately send on, and any of your Militia now with General Greene who will stay as long as the Militia now going out. By a return made to me the last of February you had but 108 Men in Service with the lower Army. The Number is probably since reduced still more by Desertion. From this Service therefore taking immediate and vigorous Measures to sentence and send them on, your number will be considerably eased. And I hope that the difference may be made up without great Hardships.
We keep a very exact Account of the Duties performed by the several Counties and shall attend most pointedly to the equalizing them through the State, so that no County shall have Cause to complain of an unequal pressure of Service.
I shall hope you will send on 100 Men as before mentioned without Delay. I am &c,

T. J.

